Citation Nr: 0727087	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  03-17 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1985 to 
July 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for a back condition.  The 
veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO on November 13, 2006.  
Unfortunately, a recording of the proceedings was not 
obtained.  The veteran was notified of this in a May 2007 
letter and asked if wanted to be rescheduled for another 
hearing.  The veteran was further notified that if he did not 
respond within 30 days, the Board would assume he did not 
want a hearing and proceed accordingly.  The veteran did not 
respond; so a new hearing was not scheduled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a low back 
condition.  An October 1996 private medical record notes the 
veteran's reports of an old back injury while in the 
military.  His back reportedly starting hurting one week 
prior.  The assessment was back strain.  A July 2000 private 
medical record notes a bony narrowing of the lateral recesses 
at L5-S1 caused by osteophytic "lipping," which was found 
to be secondary to degenerative disc disease, even though the 
veteran was only 33 years old.  He subsequently had a 
laminectomy at L3, 4, and 5 with removal of hypertrophied 
ligamentum flavum and bilateral foraminotomies at L3-4, L4-5, 
and L5-S1 in July 2000.  A December 2001 private x-ray of the 
thoracic spine also notes syndesmophytes at T7-T8 and T8-T9 
levels on the left side, which were found to be unusual 
considering the veteran's age.  

Service medical records show the veteran was assaulted by 
three men in December 1988, while he was running.  He 
suffered multiple kicks and punches to the head, face, and 
torso and had a loss of consciousness.   On physical 
examination, he had multiple injuries, including a small 
contusion to the left mid back.

As the record shows a current disability in the lumbar spine 
and thoracic spine and an in-service injury to the mid back, 
a medical opinion is necessary to determine whether these are 
related.  The veteran has not been afforded a medical 
examination for purposes of determining the etiology of his 
low back disability.  Based on the evidence of record, he is 
entitled to an examination to resolve this matter.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine 
whether any current findings in the lumbar 
or thoracic spine are at least as likely 
as not related to service.  
      
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.   A detailed 
rationale for all medical opinions must be 
provided.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



